DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5) in the reply filed on 09 February 2021 is acknowledged.
Claims 6-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II-VI (see Election/Restriction Requirement dated 12/16/2020), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/09/2021.
Claim Status: Claims 1-5 remain pending and are examined on their merits in this Office action.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/16/2019, 10/08/2019, and 01/20/2021 were filed before the mailing date of the first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugimoto et al. (US 2015/0357648 A1).
Regarding claim 1, Sugimoto discloses a binder composition for non-aqueous secondary battery functional layers (Abstract and [0016]) containing:
a polymer A (polymer B1, [0051]); and
an organic solvent ([0016, 0151-0155]), wherein the organic solvent has a boiling point under 1 atm of 30°C or higher and 100°C or lower (acetone or tetrahydrofuran listed as examples in [0155]; standard B.P. 56°C and 66°C, respectively), and
the polymer A contains a (meth)acrylonitrile monomer unit (nitrile group-containing monomer is acrylonitrile or methacrylonitrile, [0052]) and a (meth)acrylic acid ester monomer unit ((meth)acrylate monomer, [0051, 0055]).
Regarding claim 3, Sugimoto discloses the limitations of claim 1 above and discloses the organic solvent is a polar solvent (acetone or tetrahydrofuran listed as examples in [0155], which are known in the art to be polar and moderately polar).
Regarding claim 4, Sugimoto discloses the limitations of claim 1 above and discloses the polymer A further contains 0.1% by mass or more and 10% by mass or less of an epoxy group-containing monomer unit (polymer B1 includes cross-linkable group, preferably an epoxy group [0078-0080] with examples given in [0085], at a content ratio within B1 of 0.1 wt% or more and 5 wt% or less [0087]). The range disclosed by Sugimoto falls within the instantly claimed range and, thus, the former anticipates the latter. “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art” (see MPEP 2131.03(I)). 

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sugimoto et al. (US 2015/0357648 A1) as applied to claims 1-2 above.
	Regarding claim 2, Sugimoto discloses the limitations of claim 1 above and discloses the polymer A has a tetrahydrofuran insoluble content ratio of 35% by mass or more and 95% by mass or less (THF insoluble content preferably 30 wt% or more, [0095]).  Prior art which teaches an overlapping range anticipates if the prior art discloses the claimed range with "sufficient specificity" (MPEP 2131.03 II).
Alternately, arguendo
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05(I)). 
Furthermore, Sugimoto teaches that the THF insoluble content can be controlled to achieve both desirable dispersion of polymer binder within the organic solvent and appropriate swelling degree of the polymer against the non-aqueous electrolyte (see Sugimoto [0095-0096]), motivating a person having ordinary skill in the art to optimize the ratio of THF insoluble content. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05(II)). 

Claim Rejections - 35 USC § 103
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al. (US 2015/0357648 A1) as applied to claim 1 above, and further in view of Takahashi et al. (WO 2013/191239 A1).
Regarding claim 5, Sugimoto discloses the limitations of claim 1 above and discloses polymer A further contains a hydroxyl group-containing monomer unit (polymer B1 may contain hydroxyl methyl styrene, [0088-0089]), but Sugimoto fails to teach that the amount of such hydroxyl monomer within polymer A is 0.1% by mass or more and 20% by mass or less.
Takahashi, which is analogous in the art of polymeric binders used in secondary batteries (see Takahashi section 1.1), teaches a polymer binder similar to that of Takahashi paragraph ~15 of section 1.3), (meth)acrylonitrile (Takahashi section 1.1.4), and an epoxy group-containing structural monomer (glycidyl methacrylate example in Takahashi section 1.1.4); furthermore, Takahashi teaches that this polymer binder has a tetrahydrofuran insoluble content of 70 wt% or more (Takahashi “THF insoluble matter and THF swelling degree” section 1.1.5) which overlaps with the range disclosed by Sugimoto and teaches an organic solvent example of THF (Takahashi section 1.4) and others also taught by Sugimoto. Takahashi teaches that this polymer can further contain a hydroxyl group-containing monomer unit in a proportion of 0.1%-5% by weight for improved wettability of the polymer with electrolyte and improved manufacturing stability (see Takahashi section 1.1.3).
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify polymer B1 of the binder taught by Sugimoto to contain a hydroxyl group-containing monomer within the mass percent range taught by Takahashi (which overlaps the range of instant claim 5) to be similar to the polymer binder as taught by Takahashi with the motivation of achieving improved wettability of the polymer with electrolyte as well as improved stability during manufacturing. Furthermore, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art," a prima facie case of obviousness exists (see MPEP 2144.05(I)). Thus, all limitations of instant claim 5 is rendered obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tsuchiya et al. (US 2010/0047690 A1).
Tsuchiya teaches a polymeric binder for use in a secondary battery (Tsuchiya [0001, 0023-0025]) with similar characteristics to that of instant claims, including:
(Meth)acrylonitrile units, Tsuchiya [0032-0034]
(Meth)acrylic acid esters (i.e., (meth)acrylates), Tsuchiya [0031]
Hydroxyl and epoxy cross-linkable groups, Tsuchiya [0039]
Gel content (i.e., tetrahydrofuran insoluble content) of 30 mass% or more, Tsuchiya [0038]
Dispersed win organic solvent, Tsuchiya [0023, 0047].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE WALLS whose telephone number is (571)272-1664.  The examiner can normally be reached on M-F, generally available 8a-4p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JESSIE L. WALLS/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721